DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the RCE filed 09/01/2022 and communication with Applicant Representative Matte Kondryszyn, Reg. No. 77111 on 09/09/2022 (see attached Interview Summary). The amendment is supported by at least paragraphs [0041] and [0048]. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Matte Kondryszyn, Reg. No. 77111 on 09/09/2022.

The application has been amended as follows, please cancel claim 8 and amend the listing of claims as follows:

1.	(Currently Amended) A method, for configuring a controller to perform a set of operations, the set of operations comprising:
receiving target data for a paving project corresponding to a work period;
determining, based on the target data, a planned start time for the work period;
receiving sensor data from one or more components associated with the paving project;
determining, using one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual components of the one or more components, wherein the weighting factor represents a relative impact that the individual components have on progress of the paving project;
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a progress value representing progress of the one or more components;
determining a threshold progress value for a time period, wherein:
the time period includes a duration that is less than a duration of the work period, and 
the threshold progress value is determined based at least in part on the planned start time, the threshold progress value representing a threshold amount of material to be paved for the time period;
receiving ticket data indicating a time when a first haul truck was loaded with paving material;
determining, based at least in part on the ticket data
determining, using the one or more machine learning algorithms and based at least in part on the actual start time, an updated threshold progress value;
determining that the progress value is less than the updated threshold progress value; 
generating, based at least in part on determining that the progress value is less than the updated threshold progress value, at least one of an alarm and a recommendation; 
sending the alarm and the recommendation to an electronic device associated with a user; and
causing at least one component of the one or more components to increase a paving rate associated with the paving project based at least in part on determining that the progress value is less than the updated threshold progress value.

2.	(Original) The method according to claim 1, wherein the target data includes an amount of material to be paved by the one or more components during the work period.

3.	(Original) The method according to claim 1, wherein the sensor data includes at least one of load data indicating an amount of material loaded onto one or more haul trucks or paving data indicating an amount of material paved by one or more paving machines.

4.	(Canceled).

5.	(Previously Presented) The method according to claim 1, further comprising:
based at least in part on determining that the progress value is less than the updated threshold progress value, determining, using the one or more machine learning algorithms and based at least in part on the sensor data and the weighting factor for the individual components, one or more components that are underperforming compared to the target data, wherein
the recommendation includes one or more strategies to increase the progress value of the one or more components.

6.	(Original) The method according to claim 1, wherein determining the progress value for the time period includes determining a completion percentage representing an amount of material paved for the work period.

7.	(Previously Presented) The method according to claim 1, wherein determining the planned start time includes receiving, from a user, the planned start time for the work period or determining, using the one or more machine learning algorithms and based at least in part on the target data, the planned start time for the work period.

8.	(Canceled).

9.	(Original) The method according to claim 1, further comprising determining, with the controller and based at least in part on the sensor data, a paving rate at which one or more paving machines are paving a work surface, wherein the recommendation includes one or more suggestions to increase the paving rate.

10-14.	(Canceled) 

15.	(Currently Amended) A system, comprising:
one or more processors; and
non-transitory computer-readable media storing computer executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from an electronic device associated with a user, input including one or more parameters for a paving project;
generating, using one or more machine learning algorithms and based at least in part on the one or more parameters, target data for the paving project;
determining, using the one or more machine learning algorithms and based at least in part on the target data, a planned start time for the paving project;
receiving sensor data from one or more machines associated with the paving project;
determining, using the one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual machines of the one or more machines, wherein the weighting factor represents a relative impact that the individual machines exhibit on an amount of the paving project that is complete;
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual machines, progress data for the one or more machines representing the amount of the paving project that is complete;
determining, based at least in part on the target data and the planned start time, a threshold progress value for a time period, the threshold progress value representing an amount of material to be paved for the time period;
receiving ticket data indicating a time when a haul truck was loaded with paving material;
determining, based at least in part on the ticket data
determining, using the one or more machine learning algorithms and based at least in part on the actual start time, an updated threshold progress value;
determining that the progress value is less than the updated threshold progress value;
generating a notification indicating that the progress value is less than the updated threshold progress value; 
sending the notification to the electronic device associated with the user; and
causing at least one machine of the one or more machines to increase a paving rate associated with the paving project based at least in part on determining that the progress value is less than the updated threshold progress value.

16.	(Original) The system according to claim 15, wherein the one or more parameters for the paving project include at least one of a size of a surface to be paved, a total weight of material to be paved, a start date for the paving project, or a completion date for the paving project.

17.	(Original) The system according to claim 15, wherein the target data includes at least one of a daily start time, a paving rate, a daily work duration, or a daily amount of material to be paved.

18.	(Previously Presented) The system according to claim 15, the operations further comprising:
based at least in part on determining that the progress value is less than the updated threshold progress value, determining, based at least in part on the progress data, a first machine of the one or more machines that is underperforming compared to the target data; and
generating one or more recommendations to meet the target data for the first machine, wherein the notification includes the one or more recommendations, the one or more recommendations including at least one recommendation associated with an individual machine having a highest weighting factor.

19.	(Previously Presented) The system according to claim 15, wherein determining the actual start time includes receiving, from a paving material plant or one or more haul trucks, load data indicating the actual start time for a work day.

20.	(Original) The system according to claim 15, wherein the notification includes project level progress data, daily progress data, and crew level progress data.

21.	(Previously Presented)  The method according to claim 1, further comprising:
generating a graphical user interface on a display of the electronic device associated with the user;
displaying a progress bar on the graphical user interface, the progress bar indicative of the progress value;
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a projected progress value representing projected progress of the one or more components of the paving project; and
displaying a projected progress bar on the graphical user interface and adjacent the progress bar, the projected progress bar indicative of the projected progress value. 

22.	(Previously Presented)  The method according to claim 1, wherein the at least one component operates autonomously or semi-autonomously, and the controller is communicatively coupled to the at least one component to control operation of the at least one component.

23.	(Previously Presented) The method according to claim 1, further comprising sending a notification to the electronic device, the notification indicating that the updated threshold progress value has been determined based at least in part on the actual start time being later than the planned start time.


Allowable Subject Matter
Claims 1-3, 5-9, and 15-23 were pending. Claim 8 is now cancelled and claims 1 and 15 are amended with Examiner’s Amendment as indicated above. Claims 1-3, 5-7, 9, and 15-23 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, as explained in the previous office action(s), the claimed invention is found to recite additional elements that include at least causing, i.e. controlling, at least one component of the paving system (e.g. Fig. 1) to increase a paving rate in which material is paved by the machines of the system and thus integrate the recited abstract idea into a practical application, e.g. similar to the claims at issue in Diamond v. Diehr.   

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1 and 15, as amended above. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Marsolek US 20170205814 A1, Clarke et al. WO2006085877A1, Wheatley et al. US 20210348490 A1, McKenzie US 20190057354 A1, Minich US 20120288328 A1, and Hunsaker et al. US 20180374009 A1, as described in detail in the previous office action(s), but failing both individually and in combination to teach or reasonably suggest the combination of elements in the claims including at least: determining a threshold progress value for a time period, wherein: the time period includes a duration that is less than a duration of the work period, and the threshold progress value is determined based at least in part on the planned start time, the threshold progress value representing a threshold amount of material to be paved for the time period; receiving ticket data indicating a time when a first haul truck was loaded with paving material; determining, based at least in part on the ticket data, that an actual start time for the work period is later than the planned start time; determining, using the one or more machine learning algorithms and based at least in part on the actual start time, an updated threshold progress value; determining that the progress value is less than the updated threshold progress value; generating, based at least in part on determining that the progress value is less than the updated threshold progress value, at least one of an alarm and a recommendation; 
US 20200413011 A1 and US 20190180433 A1 describing systems and methods for analyzing construction site operations including analyzing the pace of work site progress including updating projected project finish times based on determining whether the actual start time was the same as the planned start time according to analyzed image data of the construction site and updating projected finish dates based on the actual time 
L. Song, F. Ramos and K. Arnold, "A framework for real-time simulation of heavy construction operations," 2008 Winter Simulation Conference, 2008, pp. 2387-2395, doi: 10.1109/WSC.2008.4736346. describing simulation of paving operations including input and comparison of real-time operational data with modeling algorithms, e.g. “Compared with the traditional offline simulation that uses stationary inputs, the capability of real-time simulation to dynamically incorporate new project data and adapt to changes in the operating environment offers the promise of improving the accuracy of project forecasting. In the proposed real-time simulation framework, dynamic data from construction operations are constantly captured and fed into a process-simulation model for short-term scheduling purposes.” 
Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below: 
D. J. Harmelink and M. A. Bernal, "Simulating haul durations for linear scheduling," 1998 Winter Simulation Conference. Proceedings (Cat. No.98CH36274), 1998, pp. 1607-1613 vol.2, doi: 10.1109/WSC.1998.746036: describing simulating haul durations for linear scheduling in paving projects
WO 8102799 A1 describing a system for providing data analytics and review of operational progress and projecting the completion time based on the actual time of operational start
R. Akhavian and A. H. Behzadan, "Automated knowledge discovery and data-driven simulation model generation of construction operations," 2013 Winter Simulations Conference (WSC), 2013, pp. 3030-3041, doi: 10.1109/WSC.2013.6721670.: describing simulation based modeling of construction and paving operations including monitoring and tracking system component performance including activity durations, loading times, etc. based on real-time sensor data
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious without the aid of impermissible hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624